Exhibit 10.2

CONSULTING AGREEMENT

This Consulting Agreement, effective as of February 24, 2012 between Curis,
Inc., having a place of business at 4 Maguire Road, Lexington, MA 02421
(“Curis”), and Changgeng Qian, Ph.D., M.D. (“Consultant”).

WHEREAS, Curis desires to have the benefit of Consultant’s knowledge and
experience, and Consultant desires to provide consulting services to Curis as
provided in this Agreement;

NOW, THEREFORE, in consideration of the promises set forth in the Agreement,
Curis and Consultant hereby agree as follows:

1. Term; Termination. The term of this Agreement shall be for a period of one
year from the effective date or until earlier terminated by either party (the
“Consultation Period”). Either party may terminate the Agreement by providing
thirty (30) days prior written notice to the other party. In the event of such
termination, Consultant shall be entitled to payment for services performed and
expenses paid or incurred prior to the effective date of termination, subject to
the limitation on reimbursement of expenses set forth in Section 3. Such
payments shall constitute full settlement of any and all claims of Consultant of
every description against Curis. Notwithstanding the foregoing, Curis may
terminate the Consultation Period, immediately upon written notice to
Consultant, if (a) Consultant breaches or threatens to breach any provision of
Section 5, (b) Consultant breaches or threatens to breach the terms or
conditions of that certain Invention, Non-Disclosure and Non-Competition
Agreement dated July 2, 2001 by and between the Consultant and Curis or
(c) Curis terminates that certain Drug Development Partnership and License
Agreement for [CUDC-906 and CUDC-908] by and between Curis and Guangzhou
BeBetter Medicine Technology Co, Ltd. pursuant to Section 9.2 or 9.4 thereof.

2. Consulting duties.

 

(a) During the term, Consultant shall provide Curis or to Curis’ designee, such
consulting, advisory and related services to and for Curis as may be reasonably
requested from time to time by Curis, including, but not limited to, the
services outlined in the attached Project Exhibit A, and any other Project
Exhibits which may be attached hereto from time to time, as agreed to in writing
by both parties

 

(b) All work to be performed by Consultant for Curis shall be in conjunction
with Curis’ Chief Medical Officer (“CMO”) or his designee.

 

(c)

Consultant shall devote his best efforts and ability to the performance of the
duties attaching to this Agreement. The parties agree that to perform the
services hereunder in a professionally and workman like manner, the Consultant
shall devote at least a minimum of three (3) hours per week (as permitted by



--------------------------------------------------------------------------------

  travel and location) to the performance of such services. Consultant agrees to
furnish Curis with written reports with respect to such consulting services if
and when requested by Curis.

3. Compensation. In consideration for the services rendered by Consultant to
Curis during the Term, Curis shall pay Consultant compensation in the amount of
Two Hundred dollars ($200.00) per hour, and pro rated for any portions thereof,
of consulting work performed on behalf of Curis, not to exceed $50,000 for the
term of this Agreement, unless as otherwise agreed to in advance and in writing
by Curis. Payment of such amounts will be made in arrears upon Curis’ approval
of a monthly invoice from Consultant that describes in detail the services
rendered in compliance to the specific requests for such services during the
preceding month. Curis shall reimburse Consultant for reasonable documented
out-of-pocket expenses incurred in the performance of his duties hereunder.
Consultant shall submit to Curis itemized monthly statements, in a form
satisfactory to Curis, of such expenses incurred in the previous month. Curis
shall pay to Consultant amounts shown on each such statement within 30 days
after receipt thereof. Notwithstanding the foregoing, Consultant shall not incur
total expenses in excess of Five Hundred dollars ($500.00) per month without the
prior written approval of Curis.

4. Status. Consultant’s relation to Curis shall be that of an independent
contractor and neither this Agreement nor the services to be rendered hereunder
shall for any purpose whatsoever or in any way or manner create any
employer-employee relationship between the parties. Consultant shall not be
deemed an agent for any purpose and shall have no authority to bind Curis.

5. Inventions, Proprietary Rights and Disclosures.

 

(a)

Consultant agrees to disclose promptly to Curis all inventions, discoveries,
designs, improvements and all other intellectual property rights (collectively
referred to as “Inventions”) made, conceived, reduced to practice, created,
written, designed or developed by Consultant, solely or jointly with others and
whether during normal business hours or otherwise, (i) during the Consultation
Period if related to the actual or planned business of Curis or (ii) after the
Consultation Period if resulting or directly derived from Confidential
Information (as defined below), or perfected in the performance of, or arising
out of, the work to be performed by Consultant for Curis, and will maintain
adequate and current written records (in the form of notes, sketches, drawings
and as may be specified by Curis), properly corroborated, to document the
conception and/or first actual reduction to practice of any Invention. Such
written records shall be available to and remain the sole and exclusive property
of Curis at all times. All such Inventions and patents therefor shall be the
sole and exclusive property of Curis. Consultant hereby assigns to Curis all
Inventions and any and all related patents, copyrights, trademarks, trade names,
and other industrial and intellectual property rights and applications therefor,
in the United States and elsewhere and appoints any officer of Curis as his duly
authorized attorney to execute, file, prosecute and protect the same before any
government agency, court or

 

2



--------------------------------------------------------------------------------

  authority. Upon the request of Curis and at Curis’s expense, Consultant shall
execute such further assignments, documents and other instruments as may be
necessary or desirable to fully and completely assign all Inventions to Curis
and to assist Curis in applying for, obtaining and enforcing patents or
copyrights or other rights in the United States and in any foreign country with
respect to any Invention. Consultant also hereby waives all claims to moral
rights in any Inventions.

 

(b) Consultant agrees that the services furnished pursuant to the work to be
performed hereunder, the data and Inventions generated by the said work and any
and all information, data, specifications, techniques, formulae and processes
disclosed by Curis in connection therewith (collectively referred to as
“Confidential Information”) are the property of Curis and are confidential and
proprietary to Curis. Consultant agrees that he shall not use Confidential
Information for any purpose other than as advised or directed by Curis
regardless of whether such Confidential Information has been furnished or made
available to Consultant by Curis or is original with Consultant. Without Curis’
express written consent first obtained, Consultant agrees that he shall not
disclose or make available any Confidential Information to any third party
regardless of whether such Confidential Information has been furnished or made
available to Consultant by Curis or is original with Consultant. Consultant
shall not discuss the nature of his/her activities in connection with Curis with
anyone except authorized representatives of Curis. At Curis’ request, Consultant
shall provide Curis with all Confidential Information furnished to Consultant by
Curis or original with Consultant in connection with his/her services furnished
hereunder which has been reduced to writing and retain no copies thereof.
Consultant understands that in receiving Confidential Information, he receives
no right to a license, implied or otherwise, under any patent or other rights
now or hereafter owned or controlled by Curis.

 

(c) The foregoing obligations of confidentiality and non-use shall not apply to:

(1) information which is or becomes known to the general public under
circumstances involving no breach by Consultant or others of the terms of this
Section 5;

(2) is generally disclosed to third parties by Curis without restriction on such
third parties; or

(3) is approved for release by written authorization of the Board of Directors
of Curis.

However, Confidential Information shall not be deemed within the foregoing
exceptions if:

 

  (i) specific information is merely embraced by more general information in the
public domain or Consultant’s possession, or

 

3



--------------------------------------------------------------------------------

  (ii) it constitutes a combination which can be reconstructed from multiple
sources in the public domain or Consultant’s possession, none of which shows the
whole combination of the Confidential Information.

 

(d) Upon termination of this Agreement or at any other time upon request by
Curis, Consultant shall promptly deliver to Curis all records, files, memoranda,
notes, designs, data, reports, price lists, customer lists, drawings, plans,
computer programs, software, software documentation, sketches, laboratory and
research notebooks and other documents (and all copies or reproductions of such
materials) relating to the business of Curis.

 

(e) Consultant warrants and represents that no trade secrets or other
confidential information of any other person, firm, corporation, institution or
other entity will be wrongfully disclosed by him/her to Curis in connection with
any of the services called for hereunder. Consultant further warrants and
represents that none of the provisions of this Agreement, nor the services which
will be performed by Consultant pursuant to the work to be performed hereunder,
contravenes or is in conflict with any agreement of Consultant with, or
obligation to, any other person, firm, corporation, institution or other entity
including, without limiting the generality of the foregoing, employment
agreements, consulting agreements, disclosure agreements or agreements for
assignment of inventions. Consultant agrees that his/her services to other
enterprises may result in a conflict of interest with his/her obligations to
Curis under this Agreement, and agrees to inform Curis of his/her services to
other enterprises and, in the case of conflict of interest, to immediately
inform Curis and resolve the conflict in a mutually satisfactory manner.

 

(f) Consultant hereby acknowledges that the United States securities laws
prohibit any person who has material, non-public information from purchasing or
selling the securities of Curis or the securities of any company doing business
with Curis or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities.

 

(g) Consultant acknowledges that (a) the provisions of this Agreement are
reasonable and necessary to protect the legitimate interests of Curis, (b) any
violations of this Agreement will result in irreparable injury to Curis and that
damages at law would not be reasonable or adequate compensation to Curis for a
violation of this Agreement and (c) Curis shall be entitled, in addition to any
other right or remedy available in law or in equity, to the right to obtain an
injunction from a court of competent jurisdiction restraining such breach or
threatened breach and to specific performance of any such provision of this
Agreement. The parties further agree that no bond or other security shall be
required in obtaining such equitable relief and each party hereby consents to
the issuance of such injunction and to the ordering of specific performance.

6. Survival of Provisions. The provisions of paragraph 5 hereof shall survive
the termination or expiration of this Agreement.

 

4



--------------------------------------------------------------------------------

7. Assignability and Binding Effect. Neither this Agreement nor any interest
shall be assignable by either party unless such assignment is mutually agreed to
in writing by the parties hereto; provided, however, that Curis may assign this
Agreement to any corporation with which Curis may merge or consolidate or to
which Curis may assign substantially all of its assets or that portion of its
business to which this Agreement pertains without obtaining the agreement of
Consultant.

8. Headings. The paragraph headings contained herein are included solely for
convenience of reference and shall not control or affect the meaning or
interpretation of any of the provisions of this Agreement.

9. Notices. Any notices or other communications hereunder by either party shall
be in writing and shall be deemed to have been duly given if delivered
personally to the other party or sent by registered or certified mail, return
receipt requested, to the other party at the following addresses:

 

If to Curis:      Curis, Inc.      4 Maguire Road      Lexington, MA 02421     
Attention: Legal Department If to Consultant:      Changgeng Qian     
[                                                                            
           ]

or at such other address as such other party may designate in conformity with
the foregoing.

10. Entire Agreement; Modification; Severability. This document sets forth the
entire Agreement between the parties hereto with respect to the subject matter
hereof. This Agreement shall not be changed or modified in any manner except by
an instrument signed by the duly authorized officers of each of the parties
hereto, which document shall make specific reference to this Agreement and shall
express the plan or intention to modify same. In the event that any provision of
this Agreement shall be invalid, illegal or otherwise unenforceable, the
validity, legality and enforceability of the remaining provisions shall in no
way be affected or impaired thereby.

11. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Signature Page to Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed under seal by both parties and
deemed to be governed by the laws of the Commonwealth of Massachusetts,
exclusive of its conflicts of law principles.

 

CURIS, INC.     CONSULTANT: By:  

/s/ Daniel R. Passeri

    By:  

/s/ Changgeng Qian

Name:  

Daniel R. Passeri

    Name:  

Changgeng Qian, Ph.D., M.D.

Title:  

Chief Executive Officer

    SS#:  

[                                              ]

Date:  

February 24, 2012

    Date:  

February 24, 2012

 

6



--------------------------------------------------------------------------------

Exhibit A

At such times and places as Curis may from time to time request, Dr. Qian shall
provide to Curis periodic scientific support in the area of drug discovery and
preclinical development. These services may include, but are not limited to:

 

  (1) evaluations and recommendations regarding Curis’ proprietary drug
discovery and development programs, such as CUDC-101, CUDC-907, other drug
discovery and development candidates, and other therapeutic and diagnostic
applications;

 

  (2) PK/PD, pre-formulation/formulation, non-GLP/GLP toxicology and other
preclinical drug discovery services; and

 

  (3) evaluation of preclinical data packages, chemical structures and
associated properties relevant to drug development for potential in-licensing
opportunities that Curis is considering.

Curis shall give Consultant reasonable advance notice of any service required.
Consultant agrees to furnish Curis with written reports with respect to such
consulting services if and when requested by Curis.

 

7